     WRIGHT, FINLAY & ZAK, LLP
 1
     Edgar C. Smith, Esq.
 2   Nevada Bar No. 5506
     Christopher A. J. Swift, Esq.
 3   Nevada Bar No. 11291
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     cswift@wrightlegal.net
 6   Attorneys for Plaintiff, Wilmington Trust, National Association, not in its individual capacity but
 7   as Trustee of ARLP Securitization Trust, Series 2014-2

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
10   WILMINGTON TRUST, NATIONAL                          Case No.: 2:17-CV-00460-JAD-NJK
     ASSOCIATION, NOT IN ITS INDIVIDUAL
11   CAPACITY BUT AS TRUSTEE OF ARLP
     SECURITIZATION TRUST, SERIES 2014-2,                STIPULATION AND ORDER TO
12                                                       EXTEND DEADLINE FOR PLAINTIFF
13                  Plaintiff,                           TO FILE ITS RESPONSE TO
            vs.                                          DEFENDANT’S RENEWED MOTION
14                                                       TO DISMISS [ECF 21]
     SATICOY BAY LLC SERIES 206
15   VALERIAN,                                           (SECOND REQUEST)
16
                    Defendant.
17
18          Plaintiff, Wilmington Trust, National Association, not in its individual capacity but as
19   Trustee of ARLP Securitization Trust, Series 2014-2 (“Plaintiff” or “Wilmington Trust”), by and
20   through its counsel of record, and Defendant, Saticoy Bay LLC Series 206 Valerian, by and

21   through its counsel of record, hereby stipulate and agree that Plaintiff shall have an extension of
     time of fourteen (14) days, up to and including December 14, 2018, in which to file its
22
     Opposition to DEFENDANT’S RENEWED MOTION TO DISMISS [ECF 21], filed on
23
     November 16, 2018. Counsel for Plaintiff has been ill and therefore, the parties agree to extend
24
     the deadline for Plaintiff’s opposition which is currently due to be filed on or before November
25
     30, 2018 to December 14, 2018.
26   ///
27   ///
28   ///




                                                 Page 1 of 2
            The requested extension is necessary to allow counsel for Plaintiff to fully evaluate and
 1
     address the arguments in the motion. This is the parties’ second request for an extension and is
 2
     not intended to cause any delay or prejudice to any party.
 3
            IT IS SO STIPULATED.
 4
      DATED this 6th day of December, 2018.               DATED this 6th day of December, 2018.
 5
      WRIGHT, FINLAY & ZAK, LLP                           LAW OFFICES OF MICHAEL F. BOHN,
 6                                                        ESQ., LTD.
 7
      /s/ Christopher A.J. Swift, Esq.                    /s/ Adam R. Trippiedi, Esq.
 8    Christopher A. J. Swift, Esq.                       Michael F. Bohn, Esq.
      Nevada Bar No. 11291                                Nevada Bar No. 1641
 9    7785 W. Sahara Ave., Suite 200                      Adam R. Trippiedi, Esq.
      Las Vegas, NV 89117                                 Nevada Bar No. 12294
10
      Attorney for Plaintiff, Wilmington Trust,           2260 Corporate Circle, Ste. 480
11    National Association, not in its individual         Henderson, Nevada 89074
      capacity but as Trustee of ARLP                     Attorneys for Defendant, Saticoy Bay LLC
12    Securitization Trust, Series 2014-2                 Series 206 Valerian
13
                                                    ORDER
14
15          IT IS SO ORDERED.
            Dated:this
            Dated   December
                       ____ day 10, 2018.
                                of _____________, 2018.
16
17
                                                             ________________________________
18                                                           UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28




                                                    Page 2 of 2
